Petitions for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed April 28, 2020.




                               In The

                Fourteenth Court of Appeals

                          NO. 14-19-00845-CV

                          NO. 14-19-00847-CV

 IN RE FACEBOOK, INC. AND FACEBOOK, INC. D/B/A INSTAGRAM,
                          Relators


                     ORIGINAL PROCEEDING
                       WRIT OF MANDAMUS
                         334th District Court
                        Harris County, Texas
            Trial Court Cause Nos. 2018-69816, 2018-82214


                          NO. 14-19-00886-CV

        IN RE FACEBOOK INC. D/B/A INSTAGRAM, Relator


                    ORIGINAL PROCEEDING
                      WRIT OF MANDAMUS
                         151st District Court
                        Harris County, Texas
                  Trial Court Cause No. 2019-16262
                     MEMORANDUM MAJORITY OPINION

      Each plaintiff in the underlying cases is a minor who connected on Facebook
or Instagram (collectively, “Facebook”) with individuals who forced them into
human trafficking. The plaintiffs seek to hold Facebook liable for damages resulting
from being victimized by trafficking. Facebook filed a Rule 91a1 motion to dismiss
each plaintiff’s case against Facebook based on an immunity provision under a
Federal statute known as the Communications Decency Act. See 47 U.S.C. § 230.

      Facebook filed two petitions for writ of mandamus in this court. See Tex.
Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the first petition filed in
our case numbers 14-19-00845-CV and 14-19-00847-CV, Facebook asks this court
to compel the Honorable Steven Kirkland, presiding judge of the 334th District
Court of Harris County, to set aside his May 23, 2019 orders denying Facebook’s
Rule 91a motions to dismiss.

      In the second petition filed in our case number 14-19-00886-CV, Facebook
asks this court to compel the Honorable Mike Engelhart, presiding judge of the 151st
District Court of Harris County, to set aside his October 4, 2019 order denying
Facebook’s Rule 91a motion to dismiss.

      Facebook has not established that it is entitled to mandamus relief.
Accordingly, we deny Facebook’s petitions for writ of mandamus. We also lift our
stays issued on November 14, 2019, and November 19, 2019.


                                     PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant. (Christopher, J.,
dissenting).




      1
          See Tex. R. Civ. P. 91a.
                                         2